J-S08002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                            Appellee

                       v.

ERIN ELIZABETH HARRIGAN

                            Appellant                  No. 980 MDA 2020


          Appeal from the Judgment of Sentence entered July 9, 2020
              In the Court of Common Pleas of Bradford County
              Criminal Division at No: CP-08-CR-0000150-2020


BEFORE: STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:0                              FILED MAY 26, 2021

        Appellant, Erin Elizabeth Harrigan, appeals from the judgment of

sentence imposed in the Court of Common Pleas of Bradford County on July

9, 2020.     Counsel has filed a brief and petition to withdraw pursuant to

Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009), challenging the discretionary aspects of

Appellant’s sentence.       We grant counsel’s petition to withdraw and affirm

Appellant’s judgment of sentence.

        The factual and procedural background is not at issue. Briefly, “[o]n

July 9, 2020[,] Appellant was sentenced to imprisonment the minimum of

which is 90 days and the maximum of which is 36 months on the offense of
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08002-21


possession of drug paraphernalia, 35 P.S. § 780-113(a)(16), an ungraded

misdemeanor.       [On July 13, 2020, a] post sentence motion was filed and

denied.”     Trial Court Opinion, 10/14/20, at 1 (unnecessary capitalization

omitted). This appeal followed.

       The Anders brief challenges the discretionary aspects of Appellant’s

sentence.1     Before we address the merits of the challenge, however, we

must consider the adequacy of counsel’s compliance with Anders and

Santiago. Our Supreme Court requires counsel to do the following.



____________________________________________


1 Specifically, Appellant argues that the trial court erred in not granting 28
days of inpatient rehabilitation toward time served.          Generally, issues
involving credit for time spent in custody involve the legality of the sentence.
Commonwealth v. Fowler, 930 A.2d 586, 595 (Pa. Super. 2007).
However, as explained infra,

       whether a defendant is entitled to credit for time spent in an
       inpatient drug or alcohol rehabilitation facility turns on the
       question of voluntariness.      If a defendant is ordered into
       inpatient treatment by the court, . . . then he is entitled to credit
       for that time against his sentence. By contrast, if a defendant
       chooses to voluntarily commit himself to inpatient rehabilitation,
       then whether to approve credit for such commitment is a matter
       within the sound discretion of the court.

Commonwealth v. Toland, 995 A.2d 1242, 1250-51 (Pa. Super. 2010).
Here, it is uncontested that Appellant voluntarily entered the rehabilitation
facility. Accordingly, it was “within the trial court’s discretion whether to
credit time spent in an institutionalized rehabilitation and treatment program
as time served ‘in custody.’” Commonwealth v. Conahan, 589 A.2d 1107,
1110 (Pa. 1991). See also Commonwealth v. Shull, 148 A.3d 820, 847
(Pa. Super. 2016), and Commonwealth v. Mincone, 592 A.2d 1375, 1376-
77 (Pa. Super. 1991) (en banc).



                                           -2-
J-S08002-21


      Prior to withdrawing as counsel on a direct appeal under
      Anders, counsel must file a brief that meets the requirements
      established by our Supreme Court in Santiago. The brief must:

             (1) provide a summary of the procedural history and facts,
      with citations to the record;
             (2) refer to anything in the record that counsel believes
      arguably supports the appeal;
             (3) set forth counsel’s conclusion that the appeal is
      frivolous; and
             (4) state counsel’s reasons for concluding that the appeal
      is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.

      Counsel also must provide a copy of the Anders brief to his
      client. Attending the brief must be a letter that advises the
      client of his right to: (1) retain new counsel to pursue the
      appeal; (2) proceed pro se on appeal; or (3) raise any points
      that the appellant deems worthy of the court[’]s attention in
      addition to the points raised by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014).

      Counsel’s brief substantially complies with these requirements by (1)

providing a summary of the procedural history and facts; (2) referring to

matters of record relevant to this appeal; and (3) explaining why the appeal

is frivolous. Counsel also sent his brief to Appellant with a letter advising

her of the rights listed in Orellana. Accordingly, all Anders’ requirements

are satisfied.

      As noted, Appellant argues that the trial court abused its discretion by

refusing to grant credit for time she spent in an inpatient rehabilitation

institution. We disagree.




                                    -3-
J-S08002-21


      Because “there is no absolute right to appeal when challenging the

discretionary aspect of a sentence,” Commonwealth v. Dodge, 77 A.3d

1263, 1268 (Pa. Super. 2013), an appellant challenging the discretionary

aspects of a sentence must invoke this Court’s jurisdiction by satisfying a

four-part test.   We must determine: 1) whether the appellant has filed a

timely notice of appeal; (2) whether the issue was properly preserved at

sentencing or in a motion to reconsider and modify sentence; (3) whether

the appellant’s brief has a fatal defect; and (4) whether there is a substantial

question that the sentence appealed from is not appropriate under the

Sentencing Code. Commonwealth v. Moury, 992 A.2d 162, 169-70 (Pa.

Super. 2010).

      Upon review, we find that Appellant has timely appealed, the issue

presented was properly preserved, and Appellant’s brief contains no fatal

defect.   We now address whether Appellant has presented a substantial

question for review. As previously indicated, a challenge that a trial court

failed to award credit for time served in custody prior to sentencing involves

the legality of a sentence. Fowler, supra. Claims that allege sentencing

illegality cannot be waived and may be raised for the first time on appeal,

even sua sponte by this Court.      See, e.g., Commonwealth v. Kitchen,

814 A.2d 209, 214-15 (Pa. Super. 2002).       As such, illegality claims do not

fall within those discretionary claims that must satisfy Rule 2119(f) before

they may be heard on appeal by this Court.         We do not have before us


                                     -4-
J-S08002-21


however, an illegality claim, since as stated, the decision whether to grant

credit for time voluntarily spent in a rehabilitative facility is left to the

discretion of a trial court. Toland, supra; Conahan, supra; Shull, supra;

Mincone, supra. For our present purposes, we will accept that Appellant

has presented a substantial question for our review, as we have addressed

these claims in the past.     See Shull, 148 A.2d at 847 (Pa. Super. 2016)

(discussing the merits of Shull’s claim that the trial court erred in failing to

award him credit for time spent in a rehabilitation center); Toland, supra.

       When reviewing a challenge to the trial court’s discretion, our

standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. An abuse of discretion is
      more than just an error in judgment and, on appeal, the trial
      court will not be found to have abused its discretion unless the
      record discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill-
      will.

Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012)

(quoting Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super.

2002)).

      The Sentencing Code provides that a defendant shall receive credit for

all time spent in custody prior to trial:

      § 9760. Credit for time served

      (1) Credit against the maximum term and any minimum term
      shall be given to the defendant for all time spent in custody as a
      result of the criminal charge for which a prison sentence is

                                       -5-
J-S08002-21


     imposed or as a result of the conduct on which such a charge is
     based. Credit shall include credit for time spent in custody prior
     to trial, during trial, pending sentence, and pending the
     resolution of an appeal.

42 Pa.C.S.A. § 9760(1). “The principle underlying [Section 9760] is that a

defendant should be given credit for time spent in custody prior to

sentencing for a particular offense.” Fowler, 930 A.2d at 595.

     The easiest application of [42 Pa.C.S.A. § 9760(1)] is when an
     individual is held in prison pending trial, or pending appeal, and
     faces a sentence of incarceration: in such a case, credit clearly
     would be awarded. However, the statute provides little explicit
     guidance in resolving the issue before us now, where [the
     defendant] spent time [somewhere other] than in prison. This
     difficulty results in part from the fact that neither Section 9760,
     nor any other provision of the Sentencing Code, defines the
     phrase “time spent in custody.” The difficulty is also a function
     of the fact that there are many forms of sentence, and many
     forms of pre-sentencing release, which involve restrictions far
     short of incarceration in a prison.

Id. at 595–96 (quotation omitted).

     In Toland we discussed how precedent distinguishes voluntary from

court-ordered pretrial, inpatient admissions when inquiring into whether

credit for time served should be granted or denied, explaining:

     Looking at these cases together, therefore, it seems that
     whether a defendant is entitled to credit for time spent in an
     inpatient drug or alcohol rehabilitation facility turns on the
     question of voluntariness.       If a defendant is ordered into
     inpatient treatment by the court, e.g., as an express condition of
     pre-trial bail, then he is entitled to credit for that time against
     his sentence. [Commonwealth v. Cozzone, 593 A.2d 860 (Pa.
     Super. 1991)]. By contrast, if a defendant chooses to voluntarily
     commit himself to inpatient rehabilitation, then whether to
     approve credit for such commitment is a matter within the sound
     discretion of the court.        [Conahan, supra].        See also
     [Mincone, supra] (trial court may exercise its discretion in

                                     -6-
J-S08002-21


       determining whether to grant defendant credit towards his
       mandatory minimum sentence of imprisonment for time
       voluntarily spent at . . . an institutionalized rehabilitation facility)
       (discussing Conahan, supra).

Toland, 995 A.2d at 1250–51.

       Here, the trial court determined, and Appellant does not contest, that

Appellant voluntarily admitted herself into rehabilitation.         See Trial Court

Opinion, 10/14/20, at 1-2; Anders Brief at 6.           Given this finding, and in

light of the authorities cited above, we decline to find the trial court abused

its discretion in refusing to credit time served for time she spent in voluntary

rehabilitation. Toland, supra; Shull, supra.

       Appellant next argues the trial court abused its discretion in not

allowing Appellant to serve the remainder of her sentence in a rehabilitation

facility.

       The trial court, which had the benefit of the presentence investigation

report, and sentenced her within the standard range of the sentencing

guidelines, addressed this matter at the time of sentencing. In essence, the

trial court declined Appellant’s request to serve the remainder of her

sentence in a rehabilitation facility because she was not “taking [her

predicament] seriously, . . . because she continues to com[m]it crimes . . .,

[and because] she performed poorly on supervised bail.” N.T. Sentencing,

7/9/20, at 6-8.     Given that the sentencing court imposed a standard-range

sentence with the benefit of a presentence report, and that the trial court

provided ample reasons for not granting Appellant’s request to serve the

                                        -7-
J-S08002-21


remainder of her sentence in a rehabilitation facility, we will not disturb the

trial court’s exercise of discretion. Bowen, supra.

      We have conducted an independent review of the record and have

addressed Appellant’s arguments on appeal.         Based on our conclusions

above, we agree with Appellant’s counsel that the issues Appellant seeks to

litigate in this appeal are without merit, and our independent review of the

record has not revealed any other meritorious issues.          We affirm the

judgment of sentence and grant counsel’s application to withdraw.

      Counsel’s petition to withdraw granted.         Judgment of sentence

affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2021




                                     -8-